By the court.

The question lobe decided in this case is, whether the endorser of a writ is discharged from his liability, as sue!!, by a submission of the ac tion to arbitrators ?
It has been decided in Massachusetts, that bail are discharged by a reference of the action and all demands. 17 Mass. Rep. 591.
But, it seems that bail are not discharged, by a reference of tile action only. Tidd's Prac. 993.
*64There is so close an analogy between the case of bail, and oí an endorser, that these authorities seem to us to bear directly upon the question in this case ; and we are of opinion, that the defendant is liable.

Judgment for the plaintiff.